TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                          NO. 03-03-00207-CR



                                    James Burlin Collins , Appellant

                                                     v.

                                     The State of Texas, Appellee




            FROM THE DISTRICT COURT OF BELL COUNTY, 27TH JUDICIAL DISTRICT
                  NO. 53,674, HONORABLE JOE CARROLL, JUDGE PRESIDING



                               MEMORANDUM OPINION


                James Burlin Collins seeks to appeal from a judgment of conviction for burglary of a

habitation. The trial court has certified that this is a plea bargain case and Collins has no right of appeal.

See Tex. R. App. P. 25.2(a)(2). The appeal is dismissed. See id. rule 25.2(d).




                                                  David Puryear, Justice

Before Chief Justice Law, Justices B. A. Smith and Puryear

Dismissed

Filed: May 8, 2003
Do Not Publish